Name: Commission Regulation (EEC) No 2419/80 of 19 September 1980 establishing the standard average values for the determination of the value for customs purposes for citrus fruits to be applied during the periods at the beginning of the 1980/81 importing season
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 9 . 80 Official Journal of the European Communities No L 249/ 19 COMMISSION REGULATION (EEC) No 2419/80 of 19 September 1980 establishing the standard average values for the determination of the value for customs purposes for citrus fruits to be applied during the periods at the begin ­ ning of the 1980/81 importing season the periods at the beginning of the 1980/81 importing season for the citrus fruits listed should be as indi ­ cated in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ('), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 (2) thereof, Whereas Article 2 (2) of Regulation (EEC) No 1 570/70 lays down that the standard average values to be applied at the beginning of the importing season are to be established on the basis of the arithmetic mean of standard average values of the second and third periods of application of the preceding season ; Whereas application of these rules and criteria means that the standard average values to be applied during HAS ADOPTED THIS REGULATION : Article 1 The standard average values to be applied during the periods at the beginning of the 1980/81 importing season for the citrus fruits listed in the Annex are hereby fixed as shown therein . Article 2 This Regulation shall enter into force on 22 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 September 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (') OJ No L 171 , 4. 8 . 1970, p . 10 . (2 ) OJ No L 32, 3 . 2 . 1978 , p . 7. No L 249/20 Official Journal of the European Communities 20 . 9 . 80 ANNEX Code Description Amount of standard average values/ 100 kg gross Bfrs/Lfrs Dkr DM FF £Irl Lit F1 £ 1 . Lemons : \ II\ 1.1 1.2 1.3 1.4 1.5  Spain (deleted)  Countries in southern Africa  Other African countries and countries on the Mediterranean  USA Uninterrupted importing season Uninterrupted importing season Uninterrupted importing season Uninterrupted importing season 1.6  Other countries 2 101 405-02 131-22 303-44 34-68 62 028 142-77 30-85 2. Sweet oranges : \\ \\\ 2.1  Countries on the Mediterranean : I II\ 2.1.1  Navels (with the exception of Navel II II sanguines), Navelines, Navelates, Salus I III \ tianas, Vernas, Valencia lates, Maltese II II blondes, Shamoutis, Ovalis, Trovita, I\IIIII Hamlins 980 18611 60-12 140-82 16-32 28 086 66-42 15-70 2.1.2  Sanguines and semi-sanguines, including I\III\ Navel sanguines and Maltese sanguines . . 1 312 251-32 80-62 188-89 21-76 37 360 88-61 2014 2.1.3  Other 860 165-10 52-89 123-90 14-28 24 560 58-39 13-31 2.2  Countries in southern Africa 1 220 235-75 76-02 176-95 20-38 36 070 83-37 18-42 2.3  USA l Uninterrupted importing season 2.4  Brazil 567 109-50 35-35 82-09 9-44 16 834 38-73 8-53 2.5  Other countries Uninterrupted importing season 3. Grapefruit and pomelos : \\ \\\ 3.1 (deleted) lII\\IIII 3.2  Cyprus , Egypt, Gaza, Israel , Turkey I Uninterrupted importing season 3.3  Countries in southern Africa 1 661 320-59 103-50 240-32 27-63 49 282 113-38 24-99 3.4 3.5  USA  Other American countries I Uninterrupted importing seasonUninterrupted importing season 3.6  Other countries 943 179-14 57-87 135-56 15-70 27 035 63-94 15-11 4. Clementines 1 563 296-86 95-90 224-62 26-03 44 800 105-95 25-05 5 . Mandarines, includingWilkings 1 183 227-12 72-77 170-45 19-65 33 788 80-33 18-30 6. Monreales and satsumas 1 012 192-00 62-10 145-81 16-82 29 115 68-89 16-30 7 . Tangerines, tangelos, tangors and other citrus Il \ fruits falling within subheading 08.02 B of the \ I IIII Common Customs Tariff, not elsewhere speci II\IIII fied or included I Uninterrupted importing season